Title: To Thomas Jefferson from Samuel McDowell, 20 April 1781
From: McDowell, Samuel
To: Jefferson, Thomas



Sir
Rockbridge April 20th 1781

I received your Excellencys Order of the 29 march last, and ordered the Draft accordingly. The Draft is made and the day of Randizvouse is the 26th Inst. But it must Ruin a number of those whose lot it is to march at this time. As most of them were down last fall when Genl. Lesley Invaded this State, by which they were Prevented from Sowing fall Crops; And by going to Join Genl. Green at this time, they will not be able to Raise Spring Crops, and therefore their familys and Stocks must Suffer, as they (Mostly) have not any Person behind them when they are gone from home to work their Small farms.
They likewise are of Opinion, If your Excellency and Councel knew the Duty, this County has done Since last October you would Excuse them at this time and call for men from the Counties which have done less.
Numbers of the men now called for, have desiered me to write to your Excellency and the Honorable the Councel, and Represent their, and the Countys case; And they are Persuaded that they will have Eaqual Justice done them. (I have Stated the Case of the men above.) And this County has in October last, had Capt. James Gilmer and forty odd men in Carolinia under Genl. Morgan for near four months and was at Tarletons Defeat at the Cow Pens in South Carolinia, And there were also three Companies down (when Lessley Invaded this State) their numbers were about 180 men. On Arnolds Invasion Colo. John Bowyer marched with about 200 men down the Country. And when Genl. Green Retreated into Virginia, it was beleived in these Parts, that Ld. Cornwallace was in Virginia I marched near 200 men from this County to Join General Green. When we got to Bedford we were informed, that Cornwallace had gone up from Hillsborrough, to Guilford. I with deficualty persuaded the men to cross the Dan into Carolinia, and Joined Genl. Green, Some time before the Battle at Guilford Courthouse; Continued with him till after the  Battle the 15th of March last, had 1 Captain and 4 Privets killed, two Captains one Ensign and Seven Privets Wounded and Majer Stuart and four Privets taken Prisners. From these different calls all the men in this County have been on hard Service Each a tour, Since October last and nearly two thirds of them at the Same time. If Your Excellency and the Honourable Councel could Excuse the men of this County at this time from Performing the tour of duty now called for off them, till Some future day, it would much oblige them; and they would be able to raise Bread for their families, for I assure you Sir few of them, have any Person when they are from home to do any work on their farms.
The Services this County have Performed Since october last, are truly Stated; and I hope your Excellency and the Honorable Councel will Concider the matter and grant Such Releif as in your Power, consistant with the good of the State and beleive me your Excellencys most Obdt most Humble Sert,

Saml: Mc Dowell

